SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

576
CA 13-00911
PRESENT: SMITH, J.P., PERADOTTO, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


TIMOTHY D. GAY, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

MARIA GAY, DEFENDANT-RESPONDENT.
(APPEAL NO. 4.)


MELVIN & MELVIN, PLLC, SYRACUSE, D.J. & J.A. CIRANDO, ESQS. (JOHN A.
CIRANDO OF COUNSEL), FOR PLAINTIFF-APPELLANT.

MACHT, BRENIZER & GINGOLD, P.C., SYRACUSE (JON W. BRENIZER OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (Kevin
G. Young, J.), entered November 21, 2012 in a divorce action. The
order granted defendant’s request for attorney’s fees and directed
plaintiff to pay defendant’s attorney the sum of $2,678.90.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Gay v Gay ([appeal No. 1] ___ AD3d ___
[June 13, 2014]).




Entered:   June 13, 2014                        Frances E. Cafarell
                                                Clerk of the Court